Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 1 of 8




            EXHIBIT EEE
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document    29-57 Filed 02/23/21 Page 2 of 8
                                                                                             ADVERTISEMENT
                               OPINION                                                                                                                                                               SUBSCRIBE
                                                                                                                                                                                                          SUBSCRIBEFOR     $1/WEEKAccount
                                                                                                                                                                                                                   FOR $1/WEEK
              OPINION |




                                                                                                                                Opinion

                                                                   The Magic Number for Reducing
                                                                       Infections and Keeping
                                                                          Businesses Open
                                                                                                                    By Yaryna Serkez Dec. 16, 2020



                                                                           CAPACITY INFECTIONS                                                 VISITS
                                                                           10 percent         6.53             Limiting capacity to 20                   33.28
                                                                           20 percent            13.06%        percent prevents almost                               57.53%
                                                                           30 percent          25.33           all infections...
                                                                                                                                                                               73.74
                                                                                                                                                …while maintaining
                                                                           40 percent                  41.56                                    more than half of all               84.16
                                                                           50 percent                           58.57                           visits.                                 90.86
                                                                           60 percent                                   73.06                                                             94.92
                                                                           70 percent                                        84.35                                                          97.41
                                                                           80 percent                                           92.12                                                       98.84
                                                                           90 percent                                              97.07                                                     99.61


                                                                           Note: Simulation based on data in the ten biggest metro areas, March 1–May 2, 2020.   ·   Source: “Mobility network
                                                                           models of COVID-19 explain inequities and inform reopening” by Chang et al.



                                                                           While many restaurants, bars and gyms shut down during the pandemic,

https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 3 of 8
                                                                           others have continued operating with limited capacity. New research shows
                                                                           this sacrifice could be effective at curbing transmissions — and density caps
                                                                           may offer one way to keep the economy humming along during the worst of
                                                                           the winter wave.
                                                                           Data from early in the pandemic reveals there’s a “sweet spot” where
                                                                           infections can be reduced while keeping business steady. That magic
                                                                           number: around 20 percent. If indoor capacity in public spaces like
                                                                           restaurants, gyms, hotels and grocery stores was reduced to just 20
                                                                           percent, we could prevent 87 percent of new infections. Meanwhile, these
                                                                           businesses would lose just 42 percent of their visits, on average, according
                                                                           to research from scientists at Stanford and Northwestern.
                                                                           The findings bolster capacity limits as an effective coronavirus strategy,
                                                                           keeping businesses alive while limiting infections. Researchers found they
                                                                           are so effective because they reduce the risks during peak hours,
                                                                           encouraging patrons to stay home or visit at less crowded times, according
                                                                           to Serina Chang, a PhD student at Stanford and co-author of the study.
                                                                           “Capacity caps disproportionately target those risky locations in their
                                                                           busiest hours. This is why we see the promising trade-off curve, where a
                                                                           smaller reduction in visits can result in a large reduction in infections,” she
                                                                           said.
                                                                           The finding should influence how cities respond to the pandemic now.
                                                                           Rather than citywide shutdowns and stay-at-home orders, stricter density
                                                                           caps paired with other measures could curb the coronavirus while allowing
                                                                           the economy to limp along.

                The model showed that stricter capacity limits in all ten metro areas would significantly cut the number of infections while maintaining more than half of visits.

                10%20%30%40%50%60%70%80%90%New YorkInfectionsVisitsCAP.13%57%
                10%20%30%40%50%60%70%80%90%Los AngelesInfectionsVisitsCAP.12%56%
                10%20%30%40%50%60%70%80%90%ChicagoInfectionsVisitsCAP.21%58%
                10%20%30%40%50%60%70%80%90%HoustonInfectionsVisitsCAP.6%58%
                10%20%30%40%50%60%70%80%90%PhiladelphiaInfectionsVisitsCAP.20%58%
                10%20%30%40%50%60%70%80%90%DallasInfectionsVisitsCAP.9%59%
                10%20%30%40%50%60%70%80%90%San FranciscoInfectionsVisitsCAP.8%56%
                10%20%30%40%50%60%70%80%90%Washington, D.C.InfectionsVisitsCAP.26%58%
                10%20%30%40%50%60%70%80%90%AtlantaInfectionsVisitsCAP.8%59%
                10%20%30%40%50%60%70%80%90%MiamiInfectionsVisitsCAP.8%57%

                                                                           Note: Simulation based on data March 1–May 2, 2020.   ·   Source: “Mobility network models of COVID-19 explain
                                                                           inequities and inform reopening” by Chang et al.

https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 4 of 8

                                                                           These findings are consistent with earlier study by researchers at the
                                                                           University of Chicago and Northwestern University, which showed that
                                                                           reducing economic activity in hotspot neighborhoods in New York while
                                                                           keeping businesses open in other parts of the city could prevent the
                                                                           coronavirus from spreading with a “lower economic cost than uniform
                                                                           citywide closure policies.”
                                                                           “There is data that shows that capacity restrictions can be beneficial in
                                                                           decreasing transmission risks at certain places along with other types of
                                                                           measures as well,” said Amesh Adalja, senior scholar at the Johns Hopkins
                                                                           Center for Health Security. “In general, I’m in favor of capacity restrictions
                                                                           when the alternative is to have just zero capacity and not allowing
                                                                           businesses to operate.”
                                                                           Capacity limits are not a new idea. They were among the first
                                                                           recommendations from the Centers for Disease Control and Prevention.
                                                                           Many cities have versions in place — including New York, which limits
                                                                           places like restaurants and retail stores to 25 and 50 percent capacity
                                                                           respectively. However, their severity matters a lot. Stanford’s study showed
                                                                           that reducing occupancy by half prevents only 41 percent of new cases,
                                                                           while restricting occupancy to just 20 percent would more than double the
                                                                           number of prevented cases.
                                                                           No matter how strict, however, occupancy limits won’t prevent all
                                                                           transmissions. And they could work for some cities more than others. In
                                                                           places with greater underlying immunity and higher share of people
                                                                           wearing masks and social distancing, density caps are more likely to
                                                                           succeed. But they won't be as effective if the area’s infections are rapidly
                                                                           worsening or other mechanisms like private gatherings are driving the
                                                                           spread.
                                                                           “If your goal is to get to zero cases as fast as possible, or to keep it going
                                                                           down, or you have poor mask compliance and not a lot of underlying
                                                                           immunity,” density caps might not be enough, said Justin Lessler, an
                                                                           associate professor of epidemiology at the Johns Hopkins Bloomberg
                                                                           School of Public Health. That could mean Southern states like Georgia,

https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 5 of 8
                                                                           which have flouted mask-wearing laws, might not benefit as much from
                                                                           density caps.


                                                                                                Protecting the most vulnerable
                                                                           While the strategy could help the economy, the biggest impact could be
                                                                           reducing infections among lower-income Americans — a group
                                                                           disproportionately affected by the pandemic both physically and
                                                                           economically. Stanford’s study found that occupancy caps would help
                                                                           mitigate these inequalities.
                                                                           The virus ravaged disadvantaged communities in cities like New York
                                                                           partly because lower-income people visited more densely packed
                                                                           businesses and stayed there for longer, according to the study. A tiny,
                                                                           crowded bodega is different from a spacious high-end supermarket. People
                                                                           in lower-income neighborhoods also traveled more, commuting to work or
                                                                           leaving home more often for groceries and other essentials, the researchers
                                                                           found.




                                                                           David Rothenberg for The New York Times
                                    Grocery store in Corona, Queens. Annual median family income $63,324.




https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 6 of 8




                                                                           David Rothenberg for The New York Times
                                    An employee offers hand sanitizer to a shopper as they enter the Trader Joe’s in Brooklyn Heights. Annual median family income $201,292.


                                                                           “The average grocery store visited by lower-income individuals had 59
                                                                           percent more hourly visitors per square foot, and their visitors stayed 17
                                                                           percent longer on average,” the researchers write.

                                                                           Median crowdedness of New York grocery stores visits, by census block group and
                                                                           income



                                                                                     Median number of
                                                                                     people per 1000 sq. ft.
                                                                            20




                                                                            10




                                                                              5




                                                                              0

                                                                                   $0                50,000          100,000   150,000          200,000          250,000
                                                                                                                                         Median household income
https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 7 of 8
                                                                           Note: Based on data March 1–May 2, 2020.   ·   Source: “Mobility network models of COVID-19 explain inequities and
                                                                           inform reopening” by Chang et al.



                                                                           “The reason why there are disparities is not only pre-existing conditions
                                                                           and unequal access to healthcare, which are important, but also actual
                                                                           mobility patterns,” said David Grusky, co-author of the study and director
                                                                           of the Stanford Center on Poverty and Inequality. “Because low-income
                                                                           groups are more likely to be essential workers, they tend to be more
                                                                           exposed to infection and work in places that are denser and have longer
                                                                           dwell times.”
                                                                           Density caps can’t eliminate inequality. But they can counteract its effect on
                                                                           the pandemic, preventing dangerous high-density interactions that drive
                                                                           disease spread among lower-income populations.

                                                                           Cumulative new cases under 20 percent reopening scenario in San
                                                                           Francisco, by income group
                                                                                                                               March 1
                                                                                           Higher income                                                   Lower income



                                                                                                                                                       In San Francisco, reopening
                                                                                                                                                       with 20 percent occupancy
                                                                                                                                                       capacity would have
                                                                                                                                                       benefited
                                                                                                      Pre-reopening                                    disadvantaged
                                                                                                                                                       neighborhoods more.
                                                                                                                      Reopening on May 1

                                                                                                      Post-reopening


                                                                              Full reopening
                                                                              scenario
                                                                                                                                May 30
                                                                            10,000                     5,000                        0                      5,000                    10,000
                                                                                  More cases                                                                                More cases
                                                                                                          Cumulative cases per 100k population

                                                                                        See how different occupancy caps affect Covid-19 spread
                                                                                                                    Maximum occupancy at 20%


https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
Opinion | The Magic Number for Reducing Infections and Keeping Businesses Open - The New York Times
                                                                  Case 1:21-cv-00165-DLC Document 29-57 Filed 02/23/21 Page 8 of 8
                80K604020020406080Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30New
                YorkLowerincomeLowerincomeHigherincomeHigherincomeFull reopeningFull reopening
                40K2002040Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Los Angeles
                40K2002040Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Chicago
                15K105051015Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Houston
                60K40200204060Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Philadelphia
                20K1001020Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Dallas
                10K50510Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30San Francisco
                40K2002040Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Washington, D.C.
                40K302010010203040Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Atlanta
                40K2002040Cumulative cases per 100k populationMarch 1March 1Reopening on May 1Reopening on May 1May 30May 30Miami

                                                                           Note: Lower and higher income groups represent bottom and top income deciles respectively.   ·   Source: “Mobility
                                                                           network models of COVID-19 explain inequities and inform reopening” by Chang et al.



                                                                           The study has its limitations — it doesn’t include all types of businesses,
                                                                           does not cover all populations, and does not account for all aspects of
                                                                           disease transmission. And density caps are, by no means, a panacea. The
                                                                           economic downturn should be addressed with broader federal stimulus
                                                                           packages and support for small businesses. Inequality should be tackled
                                                                           with improved paid leave policies, free widespread testing and accessible
                                                                           PPE. But given how simple and effective stricter density caps could be,
                                                                           many American cities should consider them this winter.
                                                                           “We want to choose from among the plans that not only reduce the overall
                                                                           rates but decrease disparities and maintain the economy,” said Mr. Grusky.




                                                                           Yaryna Serkez (@iarynam) is a writer and graphics editor for Opinion.




          More in Opinion




https://www.nytimes.com/interactive/2020/12/16/opinion/coronavirus-shutdown-strategies.html[1/25/2021 5:37:18 PM]
